Case: 21-1903    Document: 58    Page: 1   Filed: 09/01/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                       NIKE, INC.,
                        Appellant

                            v.

                      ADIDAS AG,
                        Appellee

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                        2021-1903
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2013-
 00067.
                  ______________________

                Decided: September 1, 2022
                  ______________________

     MICHAEL JOSEPH HARRIS, Arnold & Porter Kaye
 Scholer LLP, Chicago, IL, argued for appellant. Also rep-
 resented by CHRISTOPHER J. RENK; BRIDGETTE BOYD,
 Washington, DC.
Case: 21-1903    Document: 58      Page: 2    Filed: 09/01/2022




 2                                     NIKE, INC.   v. ADIDAS AG




     MICHAEL T. MORLOCK, Kilpatrick Townsend & Stock-
 ton LLP, Atlanta, GA, argued for appellee. Also repre-
 sented by VAIBHAV P. KADABA, MITCHELL G. STOCKWELL.

    BENJAMIN T. HICKMAN, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for intervenor. Also represented by PETER J. AYERS,
 THOMAS W. KRAUSE, FARHEENA YASMEEN RASHEED,
 MEREDITH HOPE SCHOENFELD.
                  ______________________

      Before PROST, CHEN, and STOLL, Circuit Judges.
 CHEN, Circuit Judge.
     This is an appeal from a third final written decision by
 the Patent Trial and Appeal Board (Board) in an inter
 partes review instituted in 2012. On two prior occasions,
 we affirmed-in-part, vacated-in-part, and remanded to the
 Board. See generally Nike, Inc. v. Adidas AG, 812 F.3d
 1326 (Fed. Cir. 2016) (Nike I), overruled on other grounds
 by Aqua Prods., Inc. v. Matal, 872 F.3d 1290, 1296 n.1 (Fed.
 Cir. 2017) (en banc); Nike, Inc. v. Adidas AG, 955 F.3d 45
 (Fed. Cir. 2020) (Nike II).
      Nike, Inc. (Nike) now appeals the Board’s determina-
 tion that proposed substitute claim 49 of U.S. Patent
 No. 7,347,011 (’011 patent) is unpatentable under 35
 U.S.C. § 103. Nike argues: (1) that the Board erred in find-
 ing that the Board, rather than the petitioner, bears the
 burden of persuasion for unpatentability challenges to pro-
 posed substitute claims raised sua sponte by the Board;
 (2) that the Board in this case effectively placed the burden
 of persuasion on Nike; and (3) that the Board’s obviousness
 analysis is unsupported by substantial evidence and vio-
 lates the Administrative Procedure Act (APA). We need
 not address Nike’s first argument because both the Board
 and adidas AG (Adidas) met the burden of persuasion in
Case: 21-1903       Document: 58      Page: 3   Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                    3



 this case. As a result, the Board did not improperly place
 the burden on Nike. Finally, substantial evidence supports
 the Board’s obviousness analysis and Nike’s APA-based ar-
 gument lacks merit. We therefore affirm.
                             BACKGROUND
                                 I
      Conventional athletic footwear comprises two primary
 elements: a sole structure and an upper. The sole struc-
 ture cushions the foot and provides traction, while the up-
 per covers and positions the foot. ’011 patent col. 1
 ll. 13–24.
      The ’011 patent discloses footwear with a knitted tex-
 tile upper and a sole structure secured to the upper. Id. at
 col. 1 ll. 7–10, col. 3 ll. 20–47. The knitted textile upper
 may include areas formed from different stitch configura-
 tions with varying textures and may be formed using “flat
 knitting,” where the textile is knit as a sheet or flat piece
 of textile. Id. at col. 3 ll. 25–32, col. 7 ll. 5–8, col. 11
 ll. 19–41. As discussed below, the only remaining claim at
 issue after our decisions in Nike I and II is proposed sub-
 stitute claim 49, which depends from proposed substitute
 claim 47 and recites “a plurality of apertures in the flat knit
 textile element” that are “formed by omitting stitches in
 the flat knit textile element and positioned in the upper for
 receiving laces.” J.A. 19.
                                 II
     The Board’s first final written decision in this inter
 partes review granted a request from Nike to cancel
 claims 1–46 but denied Nike’s request to enter substitute
 claims 47–50, finding those claims unpatentable under 35
 U.S.C. § 103 over the combination of U.S. Patent No.
 5,345,638 (Nishida) and U.S. Patent Nos. 2,178,941 and
 2,150,730 (collectively, Schuessler References). See Adidas
 AG v. Nike, Inc., No. IPR2013-00067, 2014 WL 1713368, at
 *21 (P.T.A.B. Apr. 28, 2014) (Final Written Decision).
Case: 21-1903     Document: 58     Page: 4    Filed: 09/01/2022




 4                                      NIKE, INC.   v. ADIDAS AG



     Nike appealed, and we found that substantial evidence
 supported the Board’s finding that a skilled artisan would
 have been motivated to combine Nishida with the Schuess-
 ler References with a reasonable expectation of success to
 arrive at the textile upper recited in claims 47–50. See
 Nike I, 812 F.3d at 1335–38. We also affirmed the Board’s
 conclusion that the patent owner bears the burden of prov-
 ing patentability of substitute claims presented in a motion
 to amend. Id. at 1332–34.
     We identified two errors in the Board’s decision, how-
 ever. First, the Board’s analysis of objective indicia of non-
 obviousness failed to examine Nike’s evidence of long-felt
 need. Id. at 1339–40. Second, the Board failed to deter-
 mine if substitute claims 48 and 49, which Nike proposed
 to replace challenged claim 19, were patentably distinct
 from each other. Id. at 1341–42. Relevant to this appeal,
 we remanded for the Board to determine the patentability
 of substitute claim 49, explaining that “Nishida’s specifica-
 tion never specifically discusses the lacing holes of its up-
 per; they are only shown in Figure 3,” and that the Board
 neither “point[ed] to any disclosure in Nishida that ex-
 plains the manner in which” the holes in Figure 3 were cre-
 ated, nor “address[ed] the presence of the holes in either
 claim 49 or Nishida.” Id. at 1344. We noted the Board may
 have “intended to convey that claim 49 was obvious in light
 of Nishida because skipping stitches to form apertures, even
 though not expressly disclosed in Nishida, was a well-
 known technique in the art and that understanding per-
 haps would be a basis to conclude that one of skill in the
 art would utilize this technique to create holes for accept-
 ing shoe laces.” Id. at 1344–45 (footnote omitted) (empha-
 sis added). But the Board “did not articulate these
 findings,” and we thus remanded to the Board for further
 proceedings. Id.
Case: 21-1903       Document: 58    Page: 5   Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                   5



                              III
     After our decision in Nike I, this court issued its en
 banc decision in Aqua Products, overruling Nike I’s holding
 that the patent owner bears the burden of persuasion with
 respect to the patentability of substitute claims. See Aqua
 Prods., 872 F.3d at 1324–25. Both parties submitted briefs
 to the Board addressing the impact of Aqua Products on the
 remand proceedings. Adidas did not attempt to revise its
 invalidity arguments or assert any new prior art references
 to demonstrate the unpatentability of substitute claim 49.
     The Board then issued a second final written decision
 addressing the two errors we identified in Nike I. The
 Board concluded that Adidas proved by a preponderance of
 the evidence that substitute claims 47–50 are unpatenta-
 ble as obvious. Adidas AG v. Nike, Inc., No. IPR2013-
 00067, 2018 WL 4501969, at *13 (P.T.A.B. Sept. 18, 2018)
 (Final Written Decision II). Regarding substitute claim 49,
 the Board found that “Nishida does not disclose apertures
 ‘formed by omitting stitches,’ as recited in claim 49.” Id. at
 *7. However, “another prior art document of record in the
 proceeding,” a textbook by David J. Spencer (Spencer), 1
 “demonstrates that skipping stitches to form apertures was
 a well-known technique.” Id. at *7–8, *8 n.11. The Board
 concluded that “[b]ecause the omission of stitches was a
 well-known technique in the field of knitting for form-
 ing . . . apertures,” a skilled artisan “would have had rea-
 son to use such a known technique . . . to form the plurality
 of apertures taught by Nishida, as recited by substitute
 claim 49.” Id. at *8 (first citing Spencer 57–58; then citing
 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007); and
 then citing J.A. 1564 ¶ 107).




     1   David J. Spencer, Knitting Technology: A Compre-
 hensive Handbook and Practical Guide (3d ed. 2001).
Case: 21-1903    Document: 58      Page: 6    Filed: 09/01/2022




 6                                     NIKE, INC.   v. ADIDAS AG



     Nike again appealed, arguing that the Board violated
 the APA by failing to give notice that it would rely on Spen-
 cer to support its conclusion that claim 49 is unpatentable
 as obvious. Nike II, 955 F.3d at 51. We agreed, explaining
 that although “the Board may sua sponte identify a patent-
 ability issue for a proposed substitute claim based on the
 prior art of record,” the Board nonetheless “must provide
 notice of the issue and an opportunity for the parties to re-
 spond before issuing a final decision under 35 U.S.C.
 § 318(a).” Id. at 51–52. Because “Adidas never argued that
 skipping stiches to form apertures was a well-known tech-
 nique, let alone that Spencer taught this claim limita-
 tion”—even though “Spencer was undisputedly part of the
 record”—Nike did not have sufficient notice of or oppor-
 tunity to respond to this issue on which the Board’s patent-
 ability determination rested. Id. at 52–53. As a result, we
 vacated the Board’s decision as to substitute claim 49 and
 remanded for the Board to determine its patentability after
 providing the parties an opportunity to respond. Id. at
 53–54.
     We also addressed Nike’s argument that the Board
 erred in concluding that Nike’s evidence of long-felt need
 was insufficient to find substitute claims 47–50 nonobvi-
 ous. Id. at 54. We reiterated our statement in Nike I that
 skilled artisan would want to minimize waste in knitted
 shoe uppers (as disclosed in Nishida) and that Nishida and
 the Schuessler References relate to efficiently creating
 knitted articles. Id. at 55. We also concluded that substan-
 tial evidence supported the Board’s finding that other
 methods of minimizing waste existed before the date of the
 invention, including Nishida’s use of an inexpensive mate-
 rial for the cutting waste and Schuessler’s disclosure of
 knitting textile elements that do not require cutting. Id.
 We thus affirmed the Board’s finding that Nike failed to
 demonstrate a long-felt need for the features set forth in
 substitute claims 47–50. Id.
Case: 21-1903       Document: 58   Page: 7   Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                 7



                              IV
     On remand after Nike II, the Board permitted addi-
 tional briefing on three issues: (1) which party bears the
 burden of persuasion for the patentability issue the Board
 had raised sua sponte; (2) whether Spencer teaches or sug-
 gests the disputed limitation of substitute claim 49; and
 (3) whether a skilled artisan would have a reason to com-
 bine the teachings of Nishida, the Schuessler References,
 and Spencer to achieve the article of footwear recited in
 substitute claim 49. Adidas AG v. Nike, Inc., No. IPR2013-
 00067, 2021 WL 793883, at *4 (P.T.A.B. Mar. 1, 2021) (Fi-
 nal Written Decision III).
     On the first question, the Board explained that Nike II
 held that the Board can raise an unpatentability challenge
 for substitute claims sua sponte, but neither Nike II nor
 this court’s other precedents answered the question of
 whether the Board or the petitioner bears the burden of
 persuasion for a Board-raised issue. Id. at *5–6 (citing
 Aqua Prods., 872 F.3d at 1327; then citing Bosch Auto.
 Serv. Sols., LLC v. Matal, 878 F.3d 1027, 1040 (Fed. Cir.
 2017); 2 and then citing Nike II, 955 F.3d at 53). The Board
 noted that it generally relies on the incentives created by
 the adversarial system, but the adversarial system may


     2   Nike argues that our decision in Bosch held that
 the burden of proving proposed amended claims are un-
 patentable is always on the petitioner. Appellant’s Br. 34,
 38. Bosch, however, involved a petitioner-raised, not a
 Board-raised, unpatentability challenge. There, we faulted
 the Board for impermissibly assigning the burden to the
 patent owner, in violation of our decision in Aqua Products,
 and we noted only that the petitioner bore the burden for
 the challenges it raised. Bosch, 878 F.3d at 1040. Thus,
 Bosch did not address whether the Board or the petitioner
 bears the burden of persuasion for a Board-raised chal-
 lenge to proposed substitute claims.
Case: 21-1903     Document: 58      Page: 8    Filed: 09/01/2022




 8                                       NIKE, INC.   v. ADIDAS AG



 fail to provide the Board with potential unpatentability ar-
 guments for proposed substitute claims in some cases. Id.
 at *6. This situation might occur, for example, when the
 petitioner ceases to participate in the inter partes review,
 or when the petitioner fails to raise certain evidence of un-
 patentability that is readily identifiable and persuasive
 such that the Board should take it up in the interest of sup-
 porting the integrity of the patent system. Id. (citing Hunt-
 ing Titan, Inc. v. Dynaenergetics Eur. GmbH,
 IPR2018-00600, 2020 WL 3669653, at *6 (P.T.A.B. July 6,
 2020)). The Board concluded that the burden of persuasion
 cannot fall on petitioner for a challenge it did not raise, and
 thus “[w]here, as here, the Board raises a patentability
 challenge to a substitute claim sua sponte, the Board itself
 must consider the record in its entirety and justify any
 finding of unpatentability by reference to evidence of rec-
 ord.” Id.
     On the merits, the Board determined that Spencer
 teaches the disputed limitation of substitute claim 49. Id.
 at *8–12. Specifically, the Board agreed with Adidas that
 a skilled artisan “would have understood that the introduc-
 tion of empty needles, as taught in Spencer, causes the
 omission of stitches, and that the creation of apertures in
 this manner was a well-known technique at the time of the
 invention of the ’011 patent.” Id. at *8 (internal quotation
 marks omitted). The Board also found that there was ade-
 quate reason to combine the teachings of Nishida, the
 Schuessler References, and Spencer. Id. at *12–14. Alt-
 hough Nishida does not specify how the apertures in its up-
 per are formed, the Board agreed with Adidas that “there
 are a finite number of predictable solutions for forming
 holes,” and the “omission of stitches was a well-known tech-
 nique in the field of knitting for forming such apertures.”
 Id. at *12–13. Additionally, because a skilled artisan
 would have been motivated to minimize waste and elimi-
 nate cutting, the Board observed that omitting stitches to
Case: 21-1903       Document: 58     Page: 9     Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                      9



 create an aperture “accomplishes both, particularly as com-
 pared to punching out openings.” Id. at *13–14.
     Accordingly, the Board determined that a preponder-
 ance of the evidence established that substitute claim 49 is
 unpatentable as obvious and denied Nike’s motion to
 amend. Id. at *14. Nike timely appealed. We have juris-
 diction under 28 U.S.C. § 1295(a)(4)(A).
                             DISCUSSION
       We review the Board’s legal determinations de novo
 and its factual findings for substantial evidence. Arthrex,
 Inc. v. Smith & Nephew, Inc., 935 F.3d 1319, 1326 (Fed.
 Cir. 2019). “A finding is supported by substantial evidence
 ‘if a reasonable mind might accept a particular evidentiary
 record as adequate to support a conclusion.’” Airbus S.A.S.
 v. Firepass Corp., 941 F.3d 1374, 1381 (Fed. Cir. 2019)
 (quoting Dickinson v. Zurko, 527 U.S. 150 (1999)).
      The ultimate determination of obviousness under 35
 U.S.C. § 103 is a question of law based on underlying fac-
 tual findings. In re Baxter Int’l, Inc., 678 F.3d 1357, 1361
 (Fed. Cir. 2012) (citing Graham v. John Deere Co., 383 U.S.
 1, 17–18 (1966)). These underlying factual considerations
 consist of: (1) the “level of ordinary skill in the pertinent
 art,” (2) the “scope and content of the prior art,” (3) the “dif-
 ferences between the prior art and the claims at issue,” and
 (4) “secondary considerations” of nonobviousness such as
 “commercial success, long-felt but unsolved needs, failure
 of others, etc.” KSR, 550 U.S. at 406 (quoting Graham, 383
 U.S. at 17–18). Whether a skilled artisan would have had
 a reason to combine the teachings of prior art references
 also is a question of fact. Pregis Corp. v. Kappos, 700 F.3d
 1348, 1353 (Fed. Cir. 2012) (citations omitted).
     Under the APA, the Board’s actions are not set aside
 unless “arbitrary, capricious, an abuse of discretion, unsup-
 ported by substantial evidence, or otherwise not in accord-
 ance with law.” In re Sullivan, 362 F.3d 1324, 1326 (Fed.
Case: 21-1903    Document: 58     Page: 10    Filed: 09/01/2022




 10                                    NIKE, INC.   v. ADIDAS AG



 Cir. 2004) (citing In re McDaniel, 293 F.3d 1379, 1382 (Fed.
 Cir. 2002)); 5 U.S.C. § 706(2)(A). We review the Board’s
 compliance with notice requirements de novo. In re NuVa-
 sive, Inc., 841 F.3d 966, 970 (Fed. Cir. 2016).
                  I. Burden of Persuasion
     Nike argues that the Board incorrectly assigned itself,
 rather than the petitioner, the burden of persuasion for an
 unpatentability challenge to a proposed substitute claim
 that the Board raises sua sponte. Appellant’s Br. 34–55.
 Nike also argues that that Board effectively placed the bur-
 den on Nike to prove that Spencer did not teach the dis-
 puted limitation of substitute claim 49. Appellant’s
 Br. 55–56. Adidas and the United States Patent and
 Trademark Office (as intervenor) disagree, arguing that
 the Board bears the burden on Board-raised patentability
 grounds and that the Board did not shift the burden to
 Nike. Appellee’s Br. 26–37; Intervenor Br. 12–17, 12 n.7.
 Adidas also argues that any error with respect to who bears
 the burden of persuasion is harmless in this case given that
 the Board’s analysis simply tracked the unpatentability
 case Adidas presented in its remand brief. Appellee’s
 Br. 37–40.
      Because we agree with Adidas that the Board and
 Adidas both met the burden of persuasion in this case, we
 need not reach Nike’s argument on whether the Board or
 the petitioner bears the burden on Board-raised patenta-
 bility challenges. We also find that the Board did not place
 the burden on Nike.
                 A. Board-Raised Grounds
      The Board found that that Spencer teaches creating ap-
 ertures by omitting stitches and that a skilled artisan
 would have been motivated to combine Spencer with
 Nishida and the Schuessler References. Final Written De-
 cision III, 2021 WL 793883, at *8–14. The Board relied on
 Spencer’s teaching that an “open-work structure has
Case: 21-1903       Document: 58   Page: 11   Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                11



 normal securely-intermeshed loops but it contains areas
 where certain adjacent wales are not as directly joined to
 each other by underlaps or sinker loops as they are to the
 wales on their other side,” and that the “unbalanced ten-
 sion causes them to move apart, producing apertures at
 these points.” Id. at *8 (first quoting Spencer 57; and then
 citing Spencer 95); see also Spencer 17 (“A wale is a pre-
 dominantly vertical column of intermeshed needle
 loops . . . .”). The Board also noted that Spencer explains
 that, in weft knitting, “open-work structures may be pro-
 duced by the introduction of empty needles.” Final Written
 Decision III, 2021 WL 793883, at *8 (first quoting Spen-
 cer 58; and then citing Spencer 91–92). Thus, a skilled ar-
 tisan “‘would have understood that the introduction of
 empty needles,’ as taught in Spencer, ‘causes the omission
 of stitches, and that the creation of apertures in this man-
 ner was a well-known technique at the time of the inven-
 tion of the ’011 patent.’” Id. (quoting Final Written
 Decision II, 2018 WL 4501969, at *8).
      On remand after our decision in Nike II, Adidas sub-
 mitted briefs arguing that Spencer discloses skipping
 stitches to form apertures, relying on the same disclosures
 identified by the Board in Final Written Decision II. See
 J.A. 2616–17 (citing Spencer 57–58); J.A. 2629 (same). The
 Board juxtaposed its determinations from Final Written
 Decision II with Adidas’s arguments, including Adidas’s
 contention that Spencer “expressly discloses forming aper-
 tures by skipping stitches, e.g., by using ‘empty needles,’”
 and concluded “[w]e agree” with Adidas. Final Written De-
 cision III, 2021 WL 793883, at *9–10. Because the Board
 and Adidas relied on the same disclosures and arguments
 to demonstrate that Spencer taught the disputed limitation
 of substitute claim 49, the outcome below would have been
 the same regardless of whether the Board or Adidas was
 assigned the burden of persuasion.
     The Board and Adidas also relied on the same disclo-
 sures and arguments in finding that a skilled artisan
Case: 21-1903    Document: 58     Page: 12    Filed: 09/01/2022




 12                                    NIKE, INC.   v. ADIDAS AG



 would have been motivated to combine Spencer with
 Nishida and the Schuessler References. Adidas’s briefing
 argued that a skilled artisan would have been motivated to
 combine Spencer with the other references because there
 are a “finite number of predictable solutions for forming
 holes” and the omission of stitches was a well-known tech-
 nique in the field of knitting for forming apertures. J.A.
 2619–20 (citing KSR, 550 U.S. at 421); see also J.A. 2630–
 31. Adidas further argued that there are “additional sug-
 gestions and motivations pointing to omitted stitches,” in-
 cluding minimizing waste, which would have motivated a
 skilled artisan to use the fundamental principle of omitting
 stitches to create an aperture rather than punching out
 openings. J.A. 2620–21. After quoting Adidas’s argu-
 ments, the Board again stated “[w]e agree.” Final Written
 Decision III, 2021 WL 793883, at *12–13 (quoting J.A.
 2619–21). The Board concluded that because (1) “Nishida
 discloses an article of footwear having a plurality of aper-
 tures formed in an indeterminate manner, but for the same
 purpose as that recited in substitute claim 49,” and (2) “the
 omission of stitches was a known technique of forming such
 apertures,” a skilled artisan “would have had reason to use
 a known technique for forming apertures to form the one
 or more apertures taught by substitute claim 49.” Id. at
 *14 (citations omitted).
     The Board and Adidas’s arguments mirror each other,
 and therefore, the outcome below would have been the
 same regardless of whether the burden fell to Adidas or the
 Board. We thus find it unnecessary to determine here
 whether, in an inter partes review, the petitioner or Board
 bears the burden of persuasion for an unpatentability
 ground raised sua sponte by the Board against proposed
 substitute claims. 3



      3We note, as the Board did, that the Patent Office
 amended 37 C.F.R. § 42.121(d) to allocate the burden of
Case: 21-1903       Document: 58   Page: 13   Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                 13



                        B. Burden Shifting
     Nike also argues that the Board effectively placed the
 burden on Nike to prove the patentability of substitute
 claim 49. Appellant’s Br. 55–56. Nike highlights three
 statements in the Board’s decision finding that that Nike’s
 argument is “unpersuasive,” “falls short of adequate con-
 sideration,” and “simply does not explain or articulate ade-
 quately” why forming an aperture via the introduction of
 an empty needle would not have been understood by a
 skilled artisan as a practice of omitting stitches. Id.; see
 also Final Written Decision III, 2021 WL 793883, at
 *10–11. We disagree.
     Nike misreads the Board’s decision. In determining
 that Spencer taught the missing limitation of substitute
 claim 49, the Board explained its reasoning, recited
 Adidas’s arguments, recited Nike’s arguments, and ex-
 plained why it agreed with Adidas and disagreed with
 Nike. Id. at *8–12. The Board did the same with respect
 to motivation to combine. Id. at *12–14. The Board thus
 never placed the burden on Nike.
      Nike’s comparison to our prior decisions in In re Mag-
 num Oil Tools International, Ltd., 829 F.3d 1364 (Fed. Cir.
 2016), and IPR Licensing, Inc. v. ZTE Corp., 685 F. App’x
 933 (Fed. Cir. 2017), is inapt. In Magnum Oil, we found
 the Board erred in shifting the burden to Magnum where
 “it [was] clear that the Board did not require the petitioner
 to support its claim of obviousness by a preponderance of
 the evidence.” 829 F.3d at 1378. In IPR Licensing, we
 found that a statement by the Board that “Patent Owner



 persuasion in motions to amend filed on or after Janu-
 ary 20, 2021. See Final Written Decision III, 2021 WL
 793883, at *5 n.6. Because Nike’s motion to amend was
 filed before that date, the amended regulation is inapplica-
 ble here. Id.
Case: 21-1903    Document: 58     Page: 14    Filed: 09/01/2022




 14                                    NIKE, INC.   v. ADIDAS AG



 has advanced no evidence” regarding motivation to com-
 bine “seem[ed] to shift the burden of proof.” 685 F. App’x
 at 939–40. Unlike Magnum Oil, Adidas supported its claim
 of obviousness by a preponderance of the evidence, and un-
 like IPR Licensing, the Board did not fault Nike for advanc-
 ing no evidence. Instead, the Board disagreed with the
 evidence and argument that Nike advanced. This is not an
 improper burden shift.
     Nike focuses on the words used by the Board, but we
 explained in Magnum Oil that “[i]t is not the language em-
 ployed with which we are concerned, it is the placement of
 the burden of persuasion that matters.” 829 F.3d at 1378.
 Based on our review of the Board’s decision, we find that
 both Adidas and the Board met the burden of persuasion,
 and the Board did not shift the burden to Nike.
                       II. Obviousness
      Nike further contests three aspects of the Board’s obvi-
 ousness analysis, arguing that: (1) the Board’s determina-
 tion that Spencer teaches creating apertures by omitting
 stitches is not supported by substantial evidence, Appel-
 lant’s Br. 56–58; (2) the Board’s determination that a
 skilled artisan would be motivated to combine Spencer
 with the other prior art references based on minimizing
 waste is not supported by substantial evidence, Appellant’s
 Br. 65–66; and (3) the Board’s motivation to combine anal-
 ysis violated the APA, Appellant’s Br. 59–65. We disagree
 and address each contention in turn.
                    A. Omitting Stitches
     The Board determined that Spencer teaches “apertures
 formed through the omission of stitching material (i.e., un-
 derlaps or sinker loops) between wales of the open work
 structure.” Final Written Decision III, 2021 WL 793883, at
 *11. Nike argues that this finding is not supported by sub-
 stantial evidence because Spencer teaches forming aper-
 tures by joining certain wales with sinker loops or
Case: 21-1903       Document: 58   Page: 15     Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                   15



 underlaps more or less closely, not by the absence of sinker
 loops or underlaps joining wales together. Appellant’s
 Br. 56–58. We disagree.
     Spencer teaches that apertures are formed in knitted
 material when unbalanced tension causes wales that “are
 not as directly joined to each other by underlaps or sinker
 loops as they are to the wales on the other side” to move
 apart, as shown below in Figure 6.12.




 Spencer 57–58; see also Spencer 39 (explaining that a
 “sinker loop” is “the piece of yarn that joins one weft knitted
 needle loop to the next”). Spencer also teaches that open-
 work structures in weft knitting “may be produced by the
 introduction of empty needles . . . to produce loop displace-
 ment.” Spencer 58. The Board interpreted these disclo-
 sures to find that Spencer teaches “apertures formed
 through the omission of stitching material (i.e., underlaps
 or sinker loops) between wales of the open work structure.”
 Final Written Decision III, 2021 WL 793883, at *11. In
 other words, wales are joined tightly where sinker loops or
 underlaps are used and are joined less tightly where sinker
 loops or underlaps are omitted, including, for example, by
Case: 21-1903    Document: 58     Page: 16    Filed: 09/01/2022




 16                                    NIKE, INC.   v. ADIDAS AG



 knitting with an empty needle. Because a reasonable mind
 might accept the Board’s interpretation of Spencer, the
 Board’s factual determinations are supported by substan-
 tial evidence. Innogenetics, N.V. v. Abbott Lab’ys, 512 F.3d
 1363, 1378 n.6 (Fed. Cir. 2008) (“What a prior art reference
 discloses is, of course, a question of fact.”).
     Nike’s reliance on In re Zurko, 258 F.3d 1379 (Fed. Cir.
 2001), is misplaced. There, we found that the Board’s con-
 clusions relying on “basic knowledge” and “good common
 sense” were “not based on any evidence in the record and,
 therefore, lack[ed] substantial evidence support.” Id. at
 1385. Here, the Board relied on specific disclosures in
 Spencer to determine that Spencer teaches forming aper-
 tures through the omission of stitching material between
 wales, and unlike Zurko, the Board did not rely on basic
 knowledge or common sense to fill in a missing limitation.
 Thus, the Board’s findings are supported by substantial ev-
 idence.
                 B. Motivation to Combine
     The Board also found that a skilled artisan would have
 been motivated to combine Spencer with Nishida and the
 Schuessler References for two separate reasons: (1) Spen-
 cer teaches a well-known technique for forming apertures
 and (2) forming apertures by omitting stitches is less
 wasteful than punching holes in existing fabric. Final
 Written Decision III, 2021 WL 793883, at *12–14. Nike ar-
 gues that the Board’s theories are not supported by sub-
 stantial evidence. Appellant’s Br. 60, 65–66; Appellant’s
 Reply Br. 15–18. We disagree with Nike.
     After our second remand, Adidas submitted briefs to
 the Board asserting both motivation to combine theories at
 issue here. Adidas first cited KSR’s instruction that
 “[w]hen there is a design need . . . and there are a finite
 number of identified, predictable solutions, a person of or-
 dinary skill has good reason to pursue the known options
 within his or her technical grasp.” J.A. 2619 (quoting KSR,
Case: 21-1903       Document: 58   Page: 17     Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                   17



 550 U.S. at 421). Adidas explained that there are a finite
 number of predictable solutions for forming apertures, in-
 cluding “punching out the openings,” as Nike’s expert sug-
 gested, or omitting stitches, as taught by Spencer.
 J.A. 2619–20 (citing J.A. 1564 (Decl. of Mr. Tonkel on be-
 half of Nike) ¶ 107). Adidas argued that Spencer was well-
 known because it included a copyright date three years be-
 fore the ’011 patent’s earliest priority date, a first publica-
 tion date nearly twenty years earlier, and is a titled a
 “comprehensive handbook and practical guide” that aims
 to “combine in a single volume the fundamental principles
 of weft and warp knitting.” J.A. 2620 (citing Spencer Pref-
 ace); see also J.A. 2630–31. Adidas then explained that
 “[t]here are additional suggestions and motivations point-
 ing to omitted stitches,” including a motivation to minimize
 waste and reduce cutting, which would lead a skilled arti-
 san “to use the ‘fundamental principle’ of omitting stitches
 to create an aperture, which accomplishes both, particu-
 larly as compared to punching out openings.” J.A. 2620–21
 (emphasis added).
      The Board cited these arguments by Adidas in its final
 written decision and stated “[w]e agree.” Final Written De-
 cision III, 2021 WL 793883, at *12–13. The Board ex-
 plained that Nishida and the Schuessler References share
 the same preference for minimizing waste, and Spencer
 teaches omitting stitches to create apertures, “a less waste-
 ful technique for creating such apertures than punching.”
 Id. at *14 (citations omitted). The Board also found that
 Nishida “discloses an article of footwear having a plurality
 of apertures formed in an indeterminate manner,” that
 omitting stitches “was a known technique of forming such
 apertures,” and that a skilled artisan “would have had rea-
 son to use a known technique for forming apertures to form
 the one or more apertures taught by substitute claim 49.”
 Id. (first citing Spencer 57–58; then citing KSR, 550 U.S.
 at 421; then citing J.A. 1564 ¶ 107; and then citing Nike I,
 812 F.3d at 1344–45).
Case: 21-1903    Document: 58     Page: 18    Filed: 09/01/2022




 18                                    NIKE, INC.   v. ADIDAS AG



      We find that the Board’s determination that there are
 a finite number of ways to form apertures in knitted mate-
 rial and that a skilled artisan would consult a textbook like
 Spencer in determining ways to form the apertures dis-
 closed in Nishida is supported by substantial evidence. We
 also find that the Board’s determination that a skilled ar-
 tisan would be motivated to minimize waste, including
 forming apertures by omitting stitches rather than punch-
 ing holes in existing fabric, is supported by substantial ev-
 idence.
      Nike again cites Zurko to argue that the Board cannot
 rely on basic knowledge or common sense to support the
 Board’s motivation to combine. We disagree. Although a
 mere invocation of “common sense” without more would be
 problematic, we have held, consistent with KSR, that com-
 mon sense can be used to support a motivation to combine,
 including motivations to reduce waste and increase effi-
 ciency. See, e.g., KSR, 550 U.S. at 418 (“[C]ommon
 sense . . . can be important to identify a reason that would
 have prompted a person of ordinary skill in the relevant
 field to combine elements in the way the claimed new in-
 vention does.”); Arendi S.A.R.L. v. Apple Inc., 832 F.3d
 1355, 1361 (Fed. Cir. 2016) (“[C]ommon sense is typically
 invoked to provide a known motivation to combine . . . .”);
 DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d
 1356, 1365 (Fed. Cir. 2006) (“[A]n implicit motivation to
 combine exists not only when a suggestion may be gleaned
 from the prior art as a whole, but when the ‘improvement’
 is technology-independent and the combination of refer-
 ences results in a product or process that is more desirable,
 for example because it is stronger, cheaper, cleaner, faster,
 lighter, smaller, more durable, or more efficient.”).
     For example, in Sandt Technology Ltd. v. Resco Metal
 & Plastics Corp., we held invalid for obviousness a patent
 claim directed to a stainless steel cover for pay telephones.
 264 F.3d 1344, 1354–55 (Fed. Cir. 2001). The only relevant
 difference between the claim-at-issue and the prior art
Case: 21-1903       Document: 58    Page: 19   Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                 19



 covers was that the former attached the steel cover to the
 telephone via studs and the latter attached it with welds.
 Id. We noted that the difference between attaching with
 welds and studs was merely a “slight variation that pro-
 duced convenience” and that “use of such studs in the con-
 text of telephone housing was common.” Id. at 1355. We
 thus found a clear motivation to alter the prior art welded
 cover because “[u]sing studs was a cheaper, faster, and
 more convenient method of attachment.” Id.
      To the extent the Board relied on common sense or
 basic knowledge to support its finding that a skilled artisan
 would be motivated to minimize waste, in accordance with
 Nishida’s teachings, by forming apertures by omitting
 stitches rather than punching holes in existing fabric, as
 taught by Spencer, the Board did not err. See also Nike II,
 955 F.3d at 54–55 (“In addressing the issue of motivation
 to combine prior art references, we previously noted in
 Nike I that there is no question that skilled artisans knew
 of the desire to reduce waste when producing wearable,
 knitted show uppers because that problem is expressly rec-
 ognized in Nishida.” (internal quotation marks citation
 omitted)). Thus, substantial evidence supports the Board’s
 findings that a skilled artisan would be motivated to com-
 bine Spencer with Nishida and the Schuessler References
 because (1) omitting stitches to form apertures was well-
 known and among a finite number of options and (2) omit-
 ting stitches is less wasteful than punching holes in exist-
 ing fabric.
                             C. The APA
     Nike argues that the Board violated the APA by includ-
 ing two “see also” citations to two pages of Spencer that
 were not previously cited by the parties or the Board. Ap-
 pellant’s Br. 62–66; see also Final Written Decision III,
 2021 WL 793883, at *14 (citing Spencer 86, 167). Although
 Nike appears to be correct that these citations were not
 previously raised by the parties or the Board, we find no
Case: 21-1903     Document: 58      Page: 20    Filed: 09/01/2022




 20                                      NIKE, INC.   v. ADIDAS AG



 APA violation here because neither citation was essential
 to the Board’s motivation to combine analysis as the Board
 had already sufficiently established that Nishida would
 have motivated a skilled artisan to minimize waste.
      Before the Board referenced the two citations at issue,
 the Board disagreed with a conclusory opinion by Nike’s
 expert that Nishida’s openings were created by punching
 out the openings, explaining that “Nishida’s preference for
 minimizing waste is inconsistent with punching out open-
 ings in the knitted layout.” Final Written Decision III, 2021
 WL 793883, at *13–14; see also id. at *14 (explaining that
 “Nishida and Schuessler II, as well as the ’011 Patent,
 share the same preference for minimizing waste”). The
 Board reasoned that a skilled artisan would instead be mo-
 tivated to use Spencer’s well-known technique of omitting
 stitches to create apertures, “a less wasteful technique for
 creating such apertures than punching.” Id. at *14. The
 Board then cited directly to its findings in Section II.C.2 of
 its opinion—i.e., explaining Spencer’s disclosures—before
 including the two disputed “see also” citations at issue
 here. Read in context, the two citations were not central to
 the Board’s analysis; they only reinforce the Board’s deter-
 mination that omitting stiches is less wasteful than punch-
 ing out openings in existing fabric.
     For that reason, Nike errs in relying on our decisions
 in NuVasive, Dell Inc. v. Acceleron, LLC, 818 F.3d 1293
 (Fed. Cir. 2016), and EmeraChem Holdings LLC v.
 Volkswagen Group of America, 859 F.3d 1348 (Fed. Cir.
 2017). In NuVasive, we found that the Board violated the
 APA when it refused to allow NuVasive the opportunity to
 reply to a prior-art figure first raised in the petitioner’s re-
 ply, where the prior-art figure formed an “essential part” of
 the Board’s obviousness findings. 841 F.3d at 969–71. In
 Dell, we vacated the Board’s finding because the Board “re-
 lied exclusively” on “slides” shown in a prior-art figure to
 find a claim limitation was anticipated, where that “struc-
 ture was first identified as meeting the . . . claim limitation
Case: 21-1903       Document: 58    Page: 21   Filed: 09/01/2022




 NIKE, INC.   v. ADIDAS AG                                 21



 during oral argument before the Board.” Dell, 818 F.3d at
 1300–01. And in EmeraChem, we found an APA violation
 where the Board rejected three claims over prior-art refer-
 ence Stiles despite “[t]he fact that neither party ever men-
 tioned Stiles in the context of discussing claims 3, 16, and
 20.” EmeraChem, 859 F.3d at 1351–52. In each case, the
 new evidence relied on by the Board was essential to the
 Board’s findings, unlike the two disputed Spencer citations
 at issue here.
     Instead, our decision in Novartis AG v. Torrent Phar-
 maceuticals Limited, 853 F.3d 1316 (2017), is instructive.
 There, we disagreed with Novartis that a prior-art refer-
 ence was the “missing link” and “linchpin” of the Board’s
 obviousness analysis. Id. at 1326. We found that the ref-
 erence was “one of several independent grounds supporting
 the motivation to combine” analysis, that two other prior-
 art references “alone” strongly suggested a motivation to
 combine, and that the disputed prior-art reference was
 used to “bolster [the Board’s] analysis with additional evi-
 dence.” Id. We therefore found no APA violation, and the
 same is true here. The Board provided sufficient reason to
 combine Spencer’s well-known technique with Nishida and
 the Schuessler References. The Board then explained that
 a skilled artisan also would be motivated to use this well-
 known technique to minimize waste, which was a prefer-
 ence disclosed in Nishida. The “see also” citations only bol-
 ster the Board’s analysis that omitting stitches is less
 wasteful than punching holes in existing fabric. These ci-
 tations are not the linchpin of the Board’s analysis, and
 thus we find that the Board’s decision did not violate the
 APA.
                             CONCLUSION
     We have considered Nike’s remaining arguments and
 do not find them persuasive. For the foregoing reasons, the
 Board did not err in finding that substitute claim 49 is
Case: 21-1903   Document: 58   Page: 22   Filed: 09/01/2022




 22                                NIKE, INC.   v. ADIDAS AG



 unpatentable as obvious and in denying Nike’s motion to
 amend. We therefore affirm the Board’s decision.
                      AFFIRMED